This cause is before the court on request of petitioner for a separate finding of facts and conclusions of law — two motions of petitioner and two motions of the respondent directed toward the granting or denying of the request for a separate finding.
The court announced its opinion November 29, 1948. On December 3, 1948, the petitioner filed a request for a separate finding. Rule IX, as it then existed, provided:
"The party requesting a finding of facts shall, within five days after the opinion is announced, unless further time be given by the court, prepare the finding of facts and submit the same to the opposite counsel, and within five days after its receipt by him the same shall be submitted to the court, together with his objections thereto, if any, and suggestions, in writing."
The record shows a failure to comply with this rule since the separate finding was not submitted to opposite counsel until December 29, 1948, on which date the same was filed with the clerk of this court without the approval or signature of the court. Rule IX, as it then existed, further provided that, "for want of a strict compliance with this rule, unless good cause be shown to the contrary, the clerk shall enter a general finding instead of a finding of facts."
The request for a separate finding will be denied.
Request overruled.
WISEMAN, P.J., MILLER and HORNBECK, JJ., concur. *Page 409 
ON APPLICATION for rehearing.